DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims  1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-6, 9-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rupp (US 2019/0077357) in view of Fitzpatrick (US 2003/0128103).  All reference is to Rupp unless indicated otherwise.

Regarding Claim 1 (Original), Rupp teaches an assembly, comprising: 
an instrument panel [fig. 2B @208]; 
a base [¶0033, “the mount or arm 308 (or other support structure for the display 212) to enable the display 212 to move from an angled second position into the first position (flush/parallel with the dashboard 208, and/or facing directly toward the passenger seat 204) in the event of a collision or other accident”] rotatably mounted to the instrument panel [¶0028, “A proximate side of the display 212 (which proximate side is nearer the driver seat 220) may be mounted to the dashboard 208 with a hinge or other mechanism that provides a pivot point about which the display 212 can be rotated from the first position to the second position”] between 
a front position [¶0028, “the display 212 may be in a second position angled toward the driver seat 220, as shown in FIG. 3B”] and 
a stowed position [¶0028, “The display screen 212 may be in a first position facing an occupant of the passenger seat 204, as shown in FIG. 3A]; and 
an interior component [fig. 3A @212] supported by the base [¶0033, “the mount or arm 308 (or other support structure for the display 212)”] 
Rupp does not teach a spring biasing the base toward the stowed position
Fitzpatrick teaches a spring [fig. 8 @65] biasing [¶0036, “…to allow spring 65 to bias display 22 into the first … position”] a base [fig. 8 @28] toward a stowed position [construed as first position, fig. 2 @22, ¶0020, “In a first mode of operation display 22 is retracted within instrument panel 10”]
	Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a spring to apply a bias force to a movable component mounted on an instrument panel, as taught by Fitzpatrick, into the assembly taught by Rudd, in order to ensure the component can be placed in a fail-safe position during an emergency without requiring specific actions by the vehicle occupants.

Regarding Claim 2 (Original), Rupp in view of Fitzpatrick teaches the assembly as set forth in Claim 1, wherein the interior component [fig. 3A @212] is a display screen [¶0024].

Regarding Claim 3 (Original), Rupp in view of Fitzpatrick teaches the assembly as set forth in Claim 1, further comprising 
a connector releasably engaged [¶0035, “the arm, track, or mount 408 that supports the display 212 in the angled second position comprises a pyro latch 412.  The pyro latch 412 may be a pyrotechnic, electrical solenoid, or other device for the remote activation of a display position release mechanism”] with the instrument panel and the base in the front position [fig. 4A @212 (second position)] against the bias [Fitzpatrick: ¶0036, teaches the bias force is applied to retract the display] of the spring [¶0035, “the pyro latch 412 triggers, thus breaking the arm 408 or otherwise releasing the display 212 from the arm 408, and allowing the display 212 to rotate back towards the dashboard 208”].

Regarding Claim 4 (Original), Rupp in view of Fitzpatrick teaches the assembly as set forth in Claim 3, further comprising 
an actuator operatively connected to the connector to release the connector from at least one of the instrument panel and the base [¶0035, “the pyro latch 412 triggers, thus breaking the arm 408 or otherwise releasing the display 212 from the arm 408, and allowing the display 212 to rotate back towards the dashboard 208”].

Regarding Claim 5 (Original), Rupp in view of Fitzpatrick teaches the assembly as set forth in Claim 3, further comprising 
a pyrotechnic actuator engaged with the connector [¶0035, “the pyro latch 412 triggers, thus breaking the arm 408 or otherwise releasing the display 212 from the arm 408, and allowing the display 212 to rotate back towards the dashboard 208”].

Regarding Claim 6 (Original), Rupp in view of Fitzpatrick teaches the assembly as set forth in Claim 3, wherein 
the base [Fitzpatrick: fig. 5] includes 
a hole [fig. 5 @58] and 
the connector is a pin [fig. 5 @60] disposed in the hole [fig. 5 illustrates claimed structure] in the front position [Fitzpatrick: construed as the extended position which is illustrated in fig. 5]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a locking pin and locking hole mechanism, as taught by Fitzpatrick, into the assembly taught by Rudd, in order to mechanically secure the apparatus in a desired position.

Regarding Claim 9 (Original), Rupp in view of Fitzpatrick teaches the assembly as set forth in Claim 3, further comprising 
an actuator [fig. 4A @412] engaged with the connector [fig. 4A @408] and 
a controller programmed to actuate the actuator in response to detection of an impact [¶0035, Upon detection of a crash (whether by a crash detection system or sensor included with the pyro latch 412 or with the arm 408, or by a crash detection system included as part of the airbag system or another system of the vehicle 100), the pyro latch 412 triggers, thus breaking the arm 408 or otherwise releasing the display 212 from the arm 408, and allowing the display 212 to rotate back towards the dashboard 208”].

Regarding Claim 10 (Original), Rupp in view of Fitzpatrick teaches the assembly as set forth in Claim 1, wherein 
the base is rotatable relative to the instrument panel [Fitzpatrick: ¶0031, “A back portion 71 of display 22 may be pivotally coupled or slidably coupled to instrument panel 10”] about a generally upward axis [figs. 2 and 3 and 4 teach the claimed movement].

Regarding Claim 12 (Original), Rupp in view of Fitzpatrick teaches the assembly as set forth in Claim 1, further comprising 
an airbag inflatable to an inflated position [fig. 4A @404], wherein 
the interior component [fig. 4A @412] moves away from the airbag from the front position [fig. 4A] to the stowed position as the airbag inflates to the inflated position [fig. 4B].

Regarding Claim 13 (Original), Rupp in view of Fitzpatrick teaches the assembly as set forth in Claim 12, wherein 
the airbag is supported [an airbag that is positioned to deploy from the instrument panel is construed to be supported by the instrument panel] by [¶0026, “one or more passenger airbag systems may be positioned to deploy an airbag cushion, for example, through the dashboard at one or more of a position 216a above the display 212, a position 216b to the side of the display 212, and a position 216c”] the instrument panel [¶0024, “a dashboard or instrument panel or dash panel (all of which terms may be used interchangeably herein) 208 situated forward of the passenger seat 204”].
	
Claim 14 (Original), Rupp in view of Fitzpatrick teaches the assembly as set forth in Claim 1, further comprising 
a hinge, wherein the base is rotatable about the hinge [¶0028, “A proximate side of the display 212 (which proximate side is nearer the driver seat 220) may be mounted to the dashboard 208 with a hinge or other mechanism that provides a pivot point about which the display 212 can be rotated from the first position to the second position”].

Regarding Claim 15 (Original), Rupp in view of Fitzpatrick teaches the assembly as set forth in Claim 14, wherein 
the hinge and the spring are rotatable about a common axis [Fitzpatrick: fig. 8 teaches the claimed structure].

Claims 7-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rupp in view of Fitzpatrick and Yamaguchi (US 2009/0038352).  All reference is to Rudd unless indicated otherwise. 

Regarding Claim 7 (Original), Rupp in view of Fitzpatrick teaches the assembly as set forth in Claim 6
Rupp in view of Fitzpatrick does not teach a stop on the instrument panel positioned to engage the hole in the stowed position
Yamaguchi teaches a stop on an instrument panel [fig. 2A @31a] positioned to engage a hole [fig. 2A @15] in a stowed position [fig. 2A]


Regarding Claim 8 (Original) Rupp in view of Fitzpatrick and Yamaguchi teaches the assembly as set forth in Claim 7, wherein
the stop [Yamaguchi: fig. 2A @31a] is a pin spring-biased toward the base in the front position [Yamaguchi: ¶0043, “a spring, not shown, is connected to the reduction gear 323 and hence, a biasing force F indicated by an arrow shown by a broken line in FIG. 3 is exerted thereto at all times.  In this configuration, since the biasing force F is transmitted to the lock pins 31a, 31b which are made to mesh with the reduction gear 323 via the reduction gear 323, the lock pins 31a, 31b are biased towards the side surfaces 11 of the glove box main body 11 at all times”].

Regarding Claim 19 (Original), Rupp in view of Fitzpatrick teaches the assembly as set forth in Claim 1
Rupp in view of Fitzpatrick does not teach a stop between the instrument panel and the base, the stop positioned to stop the base in the stowed position when the base moves from the front position to the stowed position 
Yamaguchi teaches a stop [fig. 2A @31a] between an instrument panel [fig. 2A @11] and a base [fig. 2A @12], 
the stop positioned to stop the base in a stowed position [¶0042, “as shown in FIG. 2A, the distal end portions of the lock pins 31a, 31b are inserted in the engagement holes 15, whereby the lid element 12 is held in the closed state through engagement of the lock pins 31a, 31b with the corresponding engagement holes 15”] when the base moves from a front position [fig. 2B @12] to the stowed position [fig. 2A @12]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a locking pin and locking hole mechanism, as taught by Yamaguchi, into the assembly taught by Rudd in view of Fitzpatrick, in order to mechanically secure the apparatus in a stowed position.

Regarding Claim 20 (Original) Rupp in view of Fitzpatrick and Yamaguchi teaches the assembly as set forth in Claim 19, wherein 
the stop is a pin [fig. 2A @31a] on one of the base [alternate limitation not addressed] and the instrument panel [fig. 2A @11] and 
spring-loaded toward the other of the base [fig. 2A @12] and the instrument panel [¶0043, “a spring, not shown, is connected to the reduction gear 323 and hence, a biasing force F indicated by an arrow shown by a broken line in FIG. 3 is exerted thereto at all times.  In this configuration, since the biasing force F is transmitted to the lock pins 31a, 31b which are made to mesh with the reduction gear 323 via the reduction gear 323, the lock pins 31a, 31b are biased towards the side surfaces 11 of the glove box main body 11 at all times”].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rupp in view of Fitzpatrick and Wall (US 2016/0159292).  All reference is to Rupp unless indicated otherwise.

Regarding Claim 11 (Original), Rupp in view of Fitzpatrick teaches the assembly as set forth in Claim 1 
Rupp in view of Fitzpatrick does not teach a bearing between the base and the instrument panel
Wall teaches a bearing [¶0009, “Each pivot element is mounted in a rotatable manner on the trim part by way of the respectively other bearing device”; ¶0026, “the ends 38 are mounted in a rotatable manner on the carrier plate 22, and the ends 40 are mounted in a rotatable manner on the trim part 14’] between a base [fig. 1A @22] and an instrument panel [fig. 1A @14]    
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate bearing elements between the fixed trim element and the rotating base, as taught by Wall, into the assembly taught by Rudd in view of Fitzpatrick, in order to permit the base to freely rotate without applying additional stress to the trim element.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rupp in view of Fitzpatrick and Feldman (US 6,435,554 B1).  All reference is to Rupp unless indicated otherwise.

Claim 16 (Original), Rupp in view of Fitzpatrick teaches the assembly as set forth in Claim 1, wherein 
the base includes a housing [¶0033, “the mount or arm 308 (or other support structure for the display 212) to enable the display 212 to move from an angled second position into the first position (flush/parallel with the dashboard 208, and/or facing directly toward the passenger seat 204) in the event of a collision or other accident”], and 
the housing and the instrument panel are visible to a vehicle occupant when the base is in the front position [¶0043, “In some embodiments, the display 212 may not be moveable between a first and second position during normal usage, but may instead be fixed (during normal usage) in an angled position corresponding to the second position described above”]
Rupp in view of Fitzpatrick does not teach a surface visible to a vehicle occupant is a class-A surface
Feldman teaches a surface visible to a vehicle occupant is a class-A surface [col. 2 lines 65-67, “the outside surface of the knee bolster 22 is a Class-A surface (i.e., a trim surface that is visible by the vehicle occupant)”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to designate the surfaces visible by vehicle occupants as class-A surfaces, as taught by Feldman, into the design of the assembly taught by Rudd in view of Fitzpatrick, in order to ensure those surface were finely finished and aesthetically pleasing to the vehicle occupants.

Claim 17 (Original), Rupp in view of Fitzpatrick and Feldman teaches the assembly as set forth in Claim 16, wherein 
the base is rotatable about a generally horizontal axis [Fitzpatrick: fig. 8 teaches the claimed structure].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rupp in view of Fitzpatrick and DeWind (US 2006/0164230).  All reference is to Rupp unless indicated otherwise.

Regarding Claim 18 (Original), Rupp in view of Fitzpatrick teaches the assembly as set forth in Claim 1
Rupp in view of Fitzpatrick does not teach the spring is designed to move the base from the front position to the stowed position when the spring is deployed from an undeployed position to a deployed position
DeWind teaches a spring is designed to move a base [fig. 6 @20] from a front position [construed as fig. 7 @20 (extended)] to a stowed position [construed as fig. 6 @20 (retracted)] when the spring is deployed from an undeployed position to a deployed position [¶0088, “the frame and video display screen may be spring-loaded or biased or spring actuated, whereby a spring or other biasing member may function to bias or urge or assist the frame and screen toward the extended position (or retracted position if desired) … Such spring and latch mechanisms are conventional and well known”]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-





/Douglas M Wilson/           Examiner, Art Unit 2694